DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites:
“A method for determining a position of a geological feature in a formation comprising:
acquiring a seismic dataset, wherein the seismic dataset is based on signals of one or more seismic sensors to receive waves from within the formation;
determining a set of indicators of candidate discontinuities in the formation based on the seismic dataset;
labeling a subset of the set of indicators of candidate discontinuities using a neural network with a label based on the set of indicators of candidate discontinuities, wherein the label distinguishes an indicator of a candidate discontinuity between being an indicator of a target discontinuity or being an indicator of a non-target discontinuity; and
determining the position of the geological feature in the formation, wherein the geological feature in the formation is associated with at least one target discontinuity based on the subset of the set of indicators of candidate discontinuities.”

The limitation of determining a set of indicators of candidate discontinuities, labeling a subset of the set of indicators, and determining the position of the geological feature in the 

This judicial exception is not integrated into a practical application because the steps underlined above recited at a high level of generality, e.g., using a generic computer performing generic computer functions of determining, labeling, and determining such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of acquiring a seismic dataset, wherein the seismic dataset is based on signals of one or more seismic sensors to receive waves from within the formation is insignificant extra-solution activity as merely data gathering as disclosed in Barnes reference hereinbelow.  Hence, the claim is not patent eligible.

Similarly, independent claims 8 and 15 are directed to one or more non-transitory machine-readable media comprising program code/apparatus being used to perform the method as cited in claim 1. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of acquiring a seismic dataset, wherein the seismic dataset is based on signals of one or more seismic sensors to receive waves from within the formation is insignificant extra-solution activity as merely data gathering as disclosed in Barnes reference hereinbelow.  Hence, the claims are not patent eligible.

Dependent claims 2-7, 9-14, and 16-20 are directed to variable parameters for mathematical manipulation/calculations, which do not result in the claims as a whole amounting to significantly more than the judicial exception.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, 11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes (US Pub. No. 2004/0267499 A1).
Referring to claim 1, Barnes discloses a method for determining a position of a geological feature in a formation (Abstract) comprising:
acquiring a seismic dataset, wherein the seismic dataset is based on signals of one or more seismic sensors to receive waves from within the formation (Figure 1; para. [0023]);
determining a set of indicators of candidate discontinuities (e.g., fault 114/layer termination 116 – Figure 1) in the formation based on the seismic dataset (para. [0008], [0023]-[0024], [0033], [0036], [0040]-[0042]; Figures 6-7);
labeling a subset of the set of indicators of candidate discontinuities using a neural network (para. [0060]) with a label based on the set of indicators of candidate discontinuities (e.g., grouping - para. [0041]-[0042]), wherein the label distinguishes an indicator of a candidate discontinuity between being an indicator of a target discontinuity or being an indicator of a non-target discontinuity (e.g., desired measurements of discontinuity - para. [0036]); and
e.g., “Video card 312 may provide customized processing for graphics, along with data conversion from a memory-based format to a signal format suitable for display 302. Display 302 may provide data in a visual format for use by an operator. For example, display 302 may show a two dimensional map of formation continuity or discontinuity such as that described below with reference to FIG. 6. Alternatively, display 302 may show a three dimensional volume of continuity or discontinuity measurements, by providing a perspective view and/or by animating a two-dimensional image to illustrate data variation as a function of position.” -  para. [0033], [0040]-[0042], [0063]; Figure 6). 
As to claim 2, Barnes discloses a method for determining a position of a geological feature in a formation (Abstract), wherein the determining the set of indicators of candidate discontinuities based on the seismic dataset comprises applying a phase congruency operation on the seismic dataset (e.g., “Resampling of the data may be performed to obtain evenly-spaced, time or depth-synchronized samples on each of the traces, and to obtain estimated traces at interpolated positions within the detector array. The trace data may also be converted into any number of seismic attribute measurements including without limitation phase, peak amplitude, sound velocity, acoustic impedance, rock porosity, water saturation, and hydrocarbon content.” – para. [0027]). 
Referring to claim 4, Barnes discloses a method for determining a position of a geological feature in a formation (Abstract), wherein determining the set of indicators of candidate discontinuities comprises partitioning the seismic dataset into seismic subsamples (para. [0046]). 
As to claim 6, Barnes discloses a method for determining a position of a geological feature in a formation (Abstract), wherein the geological feature is at least one of a fracture and a geological fault (e.g., fault 114/layer termination 116 – Figure 1; para. [0024], [0040]; Figure 6). 
Referring to claim 7, Barnes discloses a method for determining a position of a geological feature in a formation (Abstract), wherein labeling the subset of the set of indicators of candidate discontinuities comprises distinguishing an indicator of a candidate discontinuity between being an indicator of a target discontinuity or an indicator of a signal reflector from the formation (para. [0033], [0039]-[0042], [0063]; Figure 6). 
Abstract; Figure 2), the program code to:
acquire a seismic dataset, wherein the seismic dataset is based on signals of one or more seismic sensors to receive waves from within the formation (Figure 1; para. [0023]);
determine a set of indicators of candidate discontinuities (e.g., fault 114/layer termination 116 – Figure 1) in the formation based on the seismic dataset (para. [0008], [0023]-[0024], [0033], [0036], [0040]-[0042]; Figures 6-7);
label a subset of the set of indicators of candidate discontinuities using a neural network (para. [0060]) with a label based on the set of indicators of candidate discontinuities (e.g., grouping - para. [0041]-[0042]), wherein the label distinguishes an indicator of a candidate discontinuity between being an indicator of a target discontinuity or being an indicator of a non-target discontinuity (e.g., desired measurements of discontinuity - para. [0036]); and
determine the position of the geological feature in the formation, wherein the geological feature in the formation is associated with at least one target discontinuity based on the subset of the set of indicators of candidate discontinuities (e.g., “Video card 312 may provide customized processing for graphics, along with data conversion from a memory-based format to a signal format suitable for display 302. Display 302 may provide data in a visual format for use by an operator. For example, display 302 may show a two dimensional map of formation continuity or discontinuity such as that described below with reference to FIG. 6. Alternatively, display 302 may show a three dimensional volume of continuity or discontinuity measurements, by providing a perspective view and/or by animating a two-dimensional image to illustrate data variation as a function of position.” -  para. [0033], [0040]-[0042], [0063]; Figure 6). 
Referring to claim 9, Barnes discloses one or more non-transitory machine-readable media comprising program code for determining a position of a geological feature in a formation (Abstract; Figure 2), wherein the program code to determine the set of indicators of candidate discontinuities based on the seismic dataset comprises program code to apply a phase congruency operation on the seismic dataset (e.g., “Resampling of the data may be performed to obtain evenly-spaced, time or depth-synchronized samples on each of the traces, and to obtain estimated traces at interpolated positions within the detector array. The trace data may also be converted into any number of seismic attribute measurements including without limitation phase, peak amplitude, sound velocity, acoustic impedance, rock porosity, water saturation, and hydrocarbon content.” – para. [0027]). 
As to claim 11, Barnes discloses one or more non-transitory machine-readable media comprising program code for determining a position of a geological feature in a formation (Abstract; Figure 2), wherein the program code to determine the set of indicators of candidate discontinuities comprises program code to partition the seismic dataset into seismic subsamples (para. [0046]). 
Referring to claim 13, Barnes discloses one or more non-transitory machine-readable media comprising program code for determining a position of a geological feature in a formation (Abstract; Figure 2), wherein the geological feature is at least one of a fracture and a geological fault (e.g., fault 114/layer termination 116 – Figure 1; para. [0024], [0040]; Figure 6). 
As to claim 14, Barnes discloses one or more non-transitory machine-readable media comprising program code for determining a position of a geological feature in a formation (Abstract; Figure 2), wherein the program code to label the subset of the set of indicators of candidate discontinuities comprises program code to distinguish an indicator of a candidate discontinuity between being an indicator of a target discontinuity or an indicator of a signal reflector from the formation (para. [0033], [0039]-[0042], [0063]; Figure 6). 
Referring to claim 15, Barnes discloses an apparatus (Figure 2) comprising:
one or more seismic sensors to receive waves from within a formation (Figure 1; para. [0023]);
a processor (Figure 2); and
a machine-readable medium having program code executable by the processor to cause the apparatus to (Figure 3),
acquire a seismic dataset, wherein the seismic dataset is based on signals of one or more seismic sensors to receive waves from within the formation (Figure 1; para. [0023]);
e.g., fault 114/layer termination 116 – Figure 1) in the formation based on the seismic dataset (para. [0008], [0023]-[0024], [0033], [0036], [0040]-[0042]; Figures 6-7);
label a subset of the set of indicators of candidate discontinuities using a neural network (para. [0060]) with a label based on the set of indicators of candidate discontinuities (e.g., grouping - para. [0041]-[0042]), wherein the label distinguishes an indicator of a candidate discontinuity between being an indicator of a target discontinuity or being an indicator of a non-target discontinuity (e.g., desired measurements of discontinuity - para. [0036]); and
determine the position of the geological feature in the formation, wherein the geological feature in the formation is associated with at least one target discontinuity based on the subset of the set of indicators of candidate discontinuities (e.g., “Video card 312 may provide customized processing for graphics, along with data conversion from a memory-based format to a signal format suitable for display 302. Display 302 may provide data in a visual format for use by an operator. For example, display 302 may show a two dimensional map of formation continuity or discontinuity such as that described below with reference to FIG. 6. Alternatively, display 302 may show a three dimensional volume of continuity or discontinuity measurements, by providing a perspective view and/or by animating a two-dimensional image to illustrate data variation as a function of position.” -  para. [0033], [0040]-[0042], [0063]; Figure 6). 
As to claim 16, Barnes discloses an apparatus (Figure 2), wherein the program code to determine the set of indicators of candidate discontinuities based on the seismic dataset comprises program code to apply a phase congruency operation on the seismic dataset (e.g., “Resampling of the data may be performed to obtain evenly-spaced, time or depth-synchronized samples on each of the traces, and to obtain estimated traces at interpolated positions within the detector array. The trace data may also be converted into any number of seismic attribute measurements including without limitation phase, peak amplitude, sound velocity, acoustic impedance, rock porosity, water saturation, and hydrocarbon content.” – para. [0027]). 
Referring to claim 18, Barnes discloses an apparatus (Figure 2), wherein the program code to determine the set of indicators of candidate discontinuities comprises program code to partition the seismic dataset into seismic subsamples (para. [0046]). 
Figure 2), wherein the geological feature is at least one of a fracture and a geological fault (e.g., fault 114/layer termination 116 – Figure 1; para. [0024], [0040]; Figure 6). 
Allowable Subject Matter
4.	Claims 3, 5, 10, 12, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 101 rejection as set forth in this Office Action.

	The reason for allowance of claims 3, 10, and 17 is the inclusion of:
generating a convoluted dataset based on one or more convolution layers of the neural network, wherein the one or more convolution layers are applied to at least one of the seismic dataset and the set of indicators of candidate discontinuities; and
labeling the subset of the set of indicators of candidate discontinuities using one or more rectified linear units layers of the neural network based on the convoluted dataset.

The reason for allowance of claims 5, 12, and 19 is the inclusion of:
labeling the subset of the set of indicators of candidate discontinuities comprises performing a binary classification operation using the neural network.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864